Citation Nr: 0009117	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  98-15 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to assignment of an initial rating in excess 
of 20 percent for left ureteropelvic junction obstruction.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to May 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by Cleveland, Ohio, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
May 1998 Board decision granted service connection for left 
kidney disability, and the RO effectuated the Board's 
decision in a June 1998 rating decision, assigning a 20 
percent disability rating for left ureteropelvic junction 
obstruction disability, effective March 27, 1992.  A notice 
of disagreement was received in July 1998, a statement of the 
case was issued in July 1998, and a substantive appeal was 
received in August 1998.  

By rating decision in July 1998, the RO denied entitlement to 
TDIU.  A notice of disagreement was received in August 1998, 
and a statement of the case was issued in September 1998.  
The veteran's substantive appeal was received in November 
1998.

In November 1999, the veteran testified before the 
undersigned member of the Board by means of a videoconference 
hearing.  At that time, he withdrew another issue which was 
in appellate status, entitlement to an earlier effective date 
for the grant of service connection for left ureteropelvic 
junction obstruction.



FINDINGS OF FACT

1.  The veteran's service-connected left ureteropelvic 
junction obstruction is manifested by frequent attacks of 
colic but does not require catheter drainage; there is no 
evidence of infection or impairment of renal function.

2.  The veteran's service-connected disabilities are left 
ureteropelvic junction obstruction, rated 20 percent 
disabling, and a scar above the right eyebrow, rated 
noncompensable; the veteran's combined service-connected 
disability rating is 20 percent.  

3.  The veteran's service-connected disabilities do not 
preclude substantially gainful employment in light of his 
educational attainment and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for left ureteropelvic junction obstruction are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.115a, Diagnostic Code 7509-7511 (1992); 4.115b, 
Diagnostic Codes 7509-7511 (1994); 4.115b, Diagnostic Codes 
7509-7511 (1999). 

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Ureteropelvic Junction Obstruction

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, his claim for assignment of a 
higher evaluation is well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for equitable resolution of 
the issue has been obtained.  No additional action is 
necessary to meet the duty to assist the veteran.  38 
U.S.C.A. § 5107(a).  Moreover, since the present appeal 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
evaluation, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Service medical records indicate that the veteran made 
multiple complaints of abdominal pain.  A July 1991 private 
medical record indicates that in June 1991 the veteran 
underwent surgery consisting of cystoscopy and left 
retrograde pyelogram with left pyeloplasty.  At a September 
1992 VA general medical examination, the veteran complained 
of pain in the left upper abdomen radiating to the back.  The 
diagnosis was weight loss of 16 pounds in two years.

A November 1992 letter from the veteran's private physician 
reflects that a cystoscopy and retrograde pyelogram showed a 
normal ureter and ureteral pelvic junction, most likely 
chronic in nature.  It was noted that the veteran would 
persist in having chronic changes as part of the natural 
history of his disease.

At a May 1993 VA nephrology examination, the veteran 
indicated that he had monthly episodes of colic pain, 
especially after drinking large amounts of fluids.  Physical 
examination revealed a soft abdomen with a left side flank 
scar.  The diagnosis was a left ureteropelvic junction 
partial obstruction.  It was noted that the veteran had a 
status post pyeloplasty with a good surgical result and 
recurrent pain in his side.

At an October 1996 Board hearing, the veteran stated that he 
had to modify his fluids intake because he could not "get 
rid of the fluids," and the drinking liquids would back up 
in his left kidney and cause pain.

Private and VA records dated from June 1994 to February 1997 
show continuing treatment for complaints of abdominal pain.

The veteran underwent a VA nephritis examination in July 
1997.  The veteran reported having left flank pain.  It was 
noted that the veteran had numerous IVP's that revealed delay 
emptying of the left side compression of the left tract with 
minimal residual at that time.  The examiner also stated that 
the veteran's renal panel and BUN were normal.  The diagnosis 
was left ureteropelvic partial obstruction, and normal renal 
function.

At the November 1999 Board video hearing, the veteran 
testified that he had pain associated with his left 
ureteropelvic junction obstruction disability approximately 
twice a week.  He indicated that he had to be careful with 
his diet and fluids intake.  He remarked that he was not 
currently undergoing any treatment for his disability.  The 
veteran stated that his painful episodes were excruciatingly 
painful, and he usually needed 2-3 hours to recover from the 
attacks.  The veteran stated that he had been prescribed 
medications to help alleviate his pain during the attacks.  
He mentioned that he was able to walk during the attacks, but 
it was painful for him to stay up and move around.  He 
further stated that although he could obtain employment, he 
indicated that his left ureteropelvic junction obstruction 
disability prevented him from keeping a steady job.  He 
testified that he survived by doing odd jobs, primarily in 
the field of construction.  

The Board notes that the rating criteria relevant to the 
genitourinary system underwent changed during the course of 
the veteran's appeal.  Where the law changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran will apply unless the law provides 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The Board therefore will consider whether a rating in excess 
of 20 percent is warranted under any version of the 
applicable diagnostic criteria. 

The veteran is rated under Diagnostic Code 7511 for stricture 
of the ureter.  This Code provides that this disability 
should be rated as hydronephrosis.  The version of Diagnostic 
Code 7509 in effect in 1992 provided for a 20 percent 
evaluation where the disability was moderate; frequent 
attacks of colic, requiring catheter drainage.  A 30 percent 
evaluation was for application where the disability was 
moderately severe; frequent attacks of colic with infection 
(pyonephrosis), kidney function greatly impaired.  

Under the version of Diagnostic Code 7511 in effect in 1994 
and 1999, stricture of the ureter is to be rated as 
hydronephrosis, except for recurrent stone formation 
requiring one or more of the following:  1.  Diet therapy; 2.  
Drug therapy; 3. Invasive or non-invasive procedures more 
than two times/year.

Under the versions of Diagnostic Code 7509 for hydronephrosis 
in effect in 1994 and in 1999, a 20 percent rating is 
warranted when the disability is productive of frequent 
attacks of colic, requiring catheter drainage; a 30 percent 
rating is for application where the disability is productive 
of frequent attacks of colic with infection (pyonephrosis) 
and kidney function impairment.  

After a review of the claims folder, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for left ureteropelvic junction 
obstruction.  There is no question that the veteran suffers 
recurring pain.  However, there is no evidence of record of 
the required use of a catheter for drainage, nor is there 
evidence of infection or impaired kidney function.  Although 
the veteran has testified that he must monitor his diet and 
fluids intake, there is no indication that his left 
ureteropelvic junction obstruction disability results in 
recurrent stone formation requiring diet therapy.  Therefore, 
an evaluation in excess of 20 percent is not warranted at any 
time during the pertinent appeal or under any version of the 
applicable criteria.  Fenderson.  

In conclusion, the Board finds that the weight of the 
evidence establishes that the veteran's left ureteropelvic 
junction obstruction is no more than 20 percent disabling 
under applicable criteria.  It follows that there is not a 
state of equipoise of the positive evidence and the negative 
evidence to otherwise permit a favorable determination as to 
this issue.  38 U.S.C.A. § 5107(b).

Moreover, the Board finds that the disability picture is not 
so exceptional or unusual as to warrant an evaluation on an 
extraschedular basis.  For example, it has not been shown 
that the veteran's left ureteropelvic junction obstruction, 
alone, has resulted in a marked interference with his 
employment or necessitated frequent hospitalizations.  The 
Board is therefore not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  Bagwell, Shipwash.

II.  TDIU

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 38 
U.S.C.A. § 5107(a).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided, that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. 
§§ 3.341(a), 4.19.  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran is service connected for left ureteropelvic 
junction obstruction, currently evaluated as 20 percent 
disabling, and for a scar above the right eyebrow, currently 
noncompensable.  The combined service-connected disability 
rating is 20 percent.  In light of the foregoing, the veteran 
fails to satisfy the minimum percentage requirements for 
individual unemployability under 38 C.F.R. § 4.16(a), as he 
does not have one disability ratable at 60 percent or more, 
nor does he have one disability rated at 40 percent or more, 
with sufficient additional disability to bring the total to 
70 percent or more.

Nevertheless, veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards are to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  Upon review of the claims file, the Board finds 
that the evidentiary record does not permit a conclusion that 
there were any unusual or exceptional circumstances present 
in the veteran's case as to have warranted its referral to 
the VA Director of the Compensation and Pension Service.  See  
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

According to the veteran's July 1998 application for 
increased compensation based on total disability, the veteran 
attended one year of college and last worked full time in May 
1987.  He also indicated that he had performed remodeling 
work since May 1987.

As noted, at his November 1999 Board video hearing the 
veteran testified that his left ureteropelvic junction 
obstruction disability prevented him from keeping a steady 
job.  He stated that he currently performed odd jobs in the 
field of construction.  The veteran also testified that his 
disability had not caused him to actually ever lose any jobs.  
The veteran stated that the was currently in a vocational 
rehabilitation program and was attending college in pursuit 
of a degree in construction engineering.  He stated that he 
had not missed much class and that he had last been 
hospitalized in 1992.

The Board notes that no health or occupational professional 
has attributed the veteran's employment difficulties to his 
left ureteropelvic junction obstruction.  Even the veteran 
has testified that he never lost a job due to his left 
ureteropelvic junction obstruction disability.  Thus, the 
evidence indicates that the veteran's work impairment is not 
due, alone, to his service-connected disabilities.

In view of the fact that there does not appear to be any 
persuasive evidence of record which shows that the veteran is 
unemployable due solely to his service-connected 
disabilities, the veteran is not entitled to a total 
disability rating based on individual unemployability.



ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals


 

